DETAILED ACTION
	The RCE filed 30 June 2021 has been entered.  Claims 1-2, 4-11, 13-20, and 22-27 remain pending.  Claims 3, 12, and 21 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pgs. 12-16 of the Response filed 30 June 2021, with respect to the rejection(s) of claim(s) 3, 12, and 21 (whose limitations are now fully incorporated into independent claims 1, 10, and 19) under Chaffee (US 2013/0284274) in view of Darnold et al. (US 2016/0022521) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Chaffee (US 2013/0284274) in view of Nunn et al. (US 2016/0015184).  Furthermore, the claims are interpreted as warranting a double patenting rejection in view of  Darnold et al. (US 9,901,073).
Claims 3, 12, and 21 recited that the process of determining the appropriate inflation level comprises determining the difference between the an air pressure level at a particular time interval over a period of N time and the average pressure over said period of N time, and determining that the appropriate inflation level and an optimal immersion has been reached if the difference is less than a predetermined value.  Nunn teaches such a process in paragraphs 190-192 and 205-207, wherein the period of N time is a particular period of time of use, such as around noon (paragraphs 190-192), and the average pressure during said period is recorded (paragraph 192) so pressure levels can be compared to said average (paragraph 205) to determine whether said pressure levels are appropriate if the difference between said pressure level and average is less than a predetermined value (paragraphs 207).
It appears that the determination process taken from claims 3, 12, and 21 are the same as the determination process disclosed by Darnold et al. (US 9,901,073), particularly in independent claims 1, 3-5, 8, and 11 of Darnold.  Therefore, the claims of the present application are seen as warranting a nonstatutory double patenting rejection in view of Darnold and Chaffee.
Claim Objections
Claims 1, 9-10, 18-19, and 27 are objected to because of the following informalities:  
In claim 1, lines 19-20 it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
In claim 9, lines 16-17, it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
In claim 10, lines 17-18, it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
In claim 18, lines 21-22, it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
In claim 19, lines 18-19, it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
In claim 27, lines 18-19, it is suggested that “a difference in the air pressure level minus the average pressure level” be changed to --a difference between the air pressure level and the average pressure level--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 6, last two lines, it is unclear whether “the memory” refers to the memory of the remote computing device recited in claim 1 or the memory of the hardware device of the cushion recited in claim 4.  As understood, the recitation could be broadly interpreted as referring to either one of the memories.  See also the similar recitations at the end of claims 15 and 24.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11, 13-20, and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Darnold et al. (U.S. Patent No. 9,901,073) in view of Chaffee (US 2013/0284274). 
Darnold claims in claims 1-11 determining the appropriate inflation level was further defined as comprising determining the difference between the real-time pressure and the average pressure over a period of time up to the real-time, and determining that the appropriate inflation level and an optimal immersion has been reached if the difference is less than a predetermined value.  Darnold lacks details regarding the 
Chaffee teaches in Figs. 1-33 (looking particularly at Figs. 6A-C, 14A, 14C, and 15A) a system (a method of operating said system per claim 10, and a non-transitory computer-readable medium, that causes at least one processor to perform operations of said system per claim 19, such as the memory/processor(s) at the control device 604 as disclosed in paragraphs 102 and 186) comprising:
a remote computing device 604 including:
a user interface (paragraph 170);
a memory (in the control device 604 at the client, as disclosed in paragraph 102); and
at least one processor (in the control device, such as 604) configured to:
transmit a first communication to a hardware device (comprising the pressure controller, such as 206) associated with an inflatable cushion 202 to configure the cushion (paragraphs 166 and 170), the first communication comprising a request for an inflation level for at least one inflation zone 210A of the cushion 202 (such as stage 1004 in Fig. 15A);
receive a second communication from the hardware device 206 associated with the inflatable cushion 202 (paragraph 170), the second communication comprising real-time information associated with the inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 170);

determine an appropriate inflation level (i.e. the altered pressure/inflation level and/or whether the real-time information matches the desired pressure/inflation level) for the at least one inflation zone 210A of the cushion 202 based on the second communication; and 
transmit a third communication to the hardware device 206 to store the determined inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Darnold to include the system disclosed by Chaffee to provide the structures to control the inflatable device, including with a remote device for convenience.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 10, 13, 17, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee (US 2013/0284274) in view of Nunn et al. (US 2016/0015184).
Regarding claims 1, 10, and 19, Chaffee discloses in Figs. 1-33 (looking particularly at Figs. 6A-C, 14A, 14C, and 15A) a system (a method of operating said system per claim 10, and a non-transitory computer-readable medium, that causes at least one processor to perform operations of said system per claim 19, such as the memory/processor(s) at the control device 604 as disclosed in paragraphs 102 and 186) comprising:
a remote computing device 604 including:
a user interface (paragraph 170);
a memory (in the control device 604 at the client, as disclosed in paragraph 102); and
at least one processor (in the control device, such as 604) configured to:

receive a second communication from the hardware device 206 associated with the inflatable cushion 202 (paragraph 170), the second communication comprising real-time information associated with the inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 170);
display on the user interface the real-time information associated with the inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 170); 
determine an appropriate inflation level (i.e. the altered pressure/inflation level and/or whether the real-time information matches the desired pressure/inflation level) for the at least one inflation zone 210A of the cushion 202 based on the second communication; and 
transmit a third communication to the hardware device 206 to store the determined inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 102).
Chaffee lacks teaching that the instructions to set the inflation level for the at least one inflation zone of the cushion based on the second communication (feedback from the hardware device associated with the inflatable cushion regarding real-time information associated with the inflation) comprise determining an air pressure 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chaffee to use the algorithm taught by Nunn to optimize internal pressure of the cushion for the user, as Nunn teaches (paragraph 190).
Regarding claims 4, 13, and 22, Chaffee discloses in Figs. 1-33 that the at least one processor (comprising the processor of the control device 604) further configured to store the appropriate inflation level for the at least one inflation zone of the cushion in the memory (paragraphs 102 and 110), transmit the appropriate inflation level for the at least one inflation zone of the cushion to the hardware device 206 (particularly the memory of the pressure controller 206) of the cushion (for storage, as disclosed in paragraph 186), and store the appropriate inflation level for the at least one inflation 
Regarding claims 8, 17, and 26, Chaffee discloses in Figs. 1-33 that the at least one processor (in the control device, such as 604) further to display a user interface element that indicates the real-time information associated with the inflation level for each inflation zone of the cushion (paragraphs 113 and 132).
Claims 2, 7, 11, 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Nunn, as applied to claims 1, 10, and 19 above, and further in view of Walley et al. (US 2010/0120362).
Regarding claims 2, 7, 11, 16, 20, and 25, Chaffee discloses that the hardware device 206 associated with the inflatable cushion comprises a first wireless communication device that communicates with a second wireless communication device associated with the remote computing device 604 (paragraph 134), but lacks teaching that the first wireless communication device is a first Bluetooth Low Energy (BLE) hardware device that communicates with a second BLE hardware device.  
Walley teaches in Fig. 3 two BLE hardware devices 304, 310 that communicate with each other wirelessly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Chaffee to have the hardware device 206 in Chaffee and the other devices that communicate wirelessly with the hardware device 206 (such as the remote computing device 604) include respective BLE hardware devices to mitigate .  
Claims 5-6, 14-15, and 23-24 (as understood: 6) are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Nunn, as applied to claims 4, 13, and 22 above, and further in view of Mahoney (US 2014/0007656).
Regarding claim 5, 14, and 23, Chaffee discloses a system, as previously discussed, but lacks teaching that the at least one processor transmits a communication requesting a state of the cushion, receive a current inflation level for the at least one inflation zone of the cushion, compare the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion, and display on the user interface comparison information that indicates whether there is a difference between the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion.
Mahoney teaches in Figs. 1-3 (particularly Fig. 3) at least one processer that transmits a communication requesting a state of the cushion (step 52 in Fig. 3), receive a current inflation level for the at least one inflation zone of the cushion (step 56 in Fig. 3), compare the appropriate inflation level (a maximum acceptable pressure change as disclosed in paragraph 28) for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion (step 70 in Fig. 3), and display on the user interface comparison information that indicates whether there is a difference between the appropriate inflation level for the at least one inflation zone 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Chaffee and Nunn to have the at least one processor request a status of the cushion and then compare the current inflation level of the cushion with the appropriate inflation level and display the comparison information on the user interface to indicate to the user whether or not there is leakage, as Mahoney teaches (abstract). 
Regarding claims 6, 15, and 24, Mahoney teaches in Figs. 1-3 (particularly Fig. 3) that the at least one processor further to store a representation of the comparison that indicates whether there is the difference between the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion in the memory (information (as shown in steps 66 and 68 in Fig. 3).
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Nunn, as applied to claims 1, 10, and 19 above, and further in view of Wilson et al. (US 2011/0208541).
Regarding claim 9, 18, and 27, Chaffee discloses in Figs. 1-33 that the inflatable cushion 202 and the respective hardware device 206 with which the processor 604 communicates is a first inflatable cushion 202, but lacks a second inflatable cushion with which the processor communicates in the same manner that the processor communicates with the first inflatable cushion.  
Wilson teaches in paragraphs 116-117 and 127 a processor (of a remote control device 206) used to control two inflatable cushions (of two beds) that have respective hardware devices.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in the combination of Chaffee and Nunn to have a common processor used among multiple inflatable cushions in respective beds, as Wilson teaches, to provide a central location and device to monitor and operate multiple beds (such as hospital beds, as disclosed by Chaffee in paragraphs 5 and 297) for simplicity and efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753